 
 
I 
108th CONGRESS
2d Session
H. R. 4554 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2004 
Ms. DeLauro introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 40 Putnam Avenue in Hamden, Connecticut, as the Linda White-Epps Post Office. 
 
 
1.Linda White-Epps Post Office 
(a)DesignationThe facility of the United States Postal Service located at 40 Putnam Avenue in Hamden, Connecticut, shall be known and designated as the Linda White-Epps Post Office. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Linda White-Epps Post Office. 
 
